Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 37-50 and 52-53 are pending in the application. Claims 37-50 and 52-53 are allowed.

The rejection of claims on the ground of nonstatutory double patenting over claims in U.S. Patent No. 10,987,332 has been withdrawn in view of the terminal disclaimer filed June 15th, 2021. The provisional double patenting rejection has been withdrawn since the instant application has an earlier effective filing date and the copending case has not issued.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626